 

Case 20-00018-LA11 Filed 02/26/21 Entered 02/26/21 15:58:20 Doc 469 Pg.1of4

IN THE UNITED STATES BANKRUPTCY COURT FILED
SOUTHERN DISTRICT OF CALIFORNIA 2021FEB 26 py 3:37

CLER;

In the Matter of: U: ‘S. BA HR RUPY
Vestavia Hills LLC
d/b/a Mt. Royal Towers

Case No: 20-00018-LA11

TENTH REPORT OF PATIENT CARE OMBUDSMAN

|, Virginia Moore-Bell, LBSW, State Long Term Care Ombudsman and the duly appointed Patient
Care Ombudsman in the above case, and my representatives, file this tenth Patient Care Ombudsman
Report pursuant to 11 U.S.C. §333(a) and F.R.B.P. Rule 2007.2. This report is for the monitoring period
January, 2021. All monitoring visits included resident and staff interviews and observations.

Mt. Royal Towers

Date of Visits: The local ombudsman made a visit to the facility and spoke with the administrator, staff

members, and residents on 01/25/21.

01/25/21

Ombudsman toured the Mt. Royal Facility 1* and 2"! floors and noted it was neat and clean and no
odors were detected. The rooms were clean and the residents were dressed. Ombudsman spoke with
resident LM in the hall and asked how she was doing. She replied she was doing “good”. She stated that
she was on her way to lunch. Ombudsman asked if she enjoyed the food and she said it was “ok”. She
reports some days are better than others. Ombudsman asked about the bankruptcy and she stated she
was not sure if it was still happening. She stated she has not heard anything lately but could not say it
has any effect on her care. Ombudsman asked if she felt there was adequate staff to care for her and
she shook her head yes. She stated that they are “never far away”. Ombudsman asked if this was the
case on all shifts and she stated that the “late shift” has fewer people but she doesn’t really ask for
much late at night.

Ombudsman spoke with Mr. Waymon who is employed at the facility. He stated that he was new there
and had been with them for about 6 weeks. He reports he was previously a teacher and is now retired.
Ombudsman asked if he was aware of the bankruptcy and he stated that he was told “something about
it” but it did not stop them from hiring him so he felt they had it under control. He reports he feels he is
being trained well on his duties and has not seen any problems thus far. He reports there appears to be
sufficient staff but as the front desk receptionist he is not on the hall a great deal to see what all is going
on but he does assist with taking packages to residents that are left at the desk. He reports staff are
generally busy working and helping residents. He had no concerns currently.

oe 4
VS Wee @
 

Case 20-00018-LA11 Filed 02/26/21 Entered 02/26/21 15:58:20 Doc 469 Pg. 2o0f4

Ombudsman spoke with the Social Worker in the facility and she reports things are going well. She
reported no major concerns from the residents and just the usual issues of missing clothing from the
laundry or food issues. She did not report any concerns with staffing. Ombudsman asked about the
bankruptcy and she reported she did not have any new information concerning the bankruptcy and felt
it was being handled accordingly.

Ombudsman spoke with resident TW regarding her care. She was not very expressive and just stated
that she was doing “fine” and was “ok” with being in the facility. When asked if they are taking good
care of her she replied, “yes”. Resident TW seemed confused as to why Ombudsman was asking her
questions and was apprehensive in speaking. Ombudsman noted she was clean and had no visible marks
or bruises.

Ombudsman spoke with the administrator about the facility. She reported the census is currently at 94
and has been low due to Covid. She stated they recently accepted 2 residents- one new and one
returning. She reported they were also completing vaccinations and were on round 2. She reported a lot
of staff have not opted to receive the vaccination but 75% of the residents had. She reported about 30%
of the staff had been vaccinated. There are currently 2 positive residents in the facility. She stated that
she had no new news on the bankruptcy and as far as she knew it was still in process.

Due to the current Covid restrictions Ombudsman was not inside of the facility for an extended period of
time. No areas of concern were noted during the abbreviated visit.

Ombudsman spoke with MG who is the POA of a resident at Mt. Royal. He reports his sister is a resident
there and was previously hospitalized and has now returned to the facility. He reports he has not had
any concerns with her care. He stated that his sister initially was not going to return to the facility
because they felt they could not meet her needs but since her hospitalization she is better and he
requested for her to return to the facility. They did accept her back. He stated that he had no concerns
about their ability to care for her and was also aware of the bankruptcy. He stated that he did not feel
that it played a role in her leaving or returning to the facility.

Summary of Report

As of the date of this report, there have been no complaints or concerns received regarding this facility.
The State Long Term Care Ombudsman and her representatives will continue to monitor the facility ona
regular basis to ensure the residents are receiving quality care and adequate food and medications.

Respectfully submitted this 10th day of February, 2021.

agence Pious. Kir

Virginia Moore-Bell, State Long Term Care Ombudsman

 
 

Case 20-00018-LA11 Filed 02/26/21 Entered 02/26/21 15:58:20 Doc 469 Pg. 3o0f4

Reimbursement request for Bankruptcy Case

B c D E F G H I J
Total

Satary and Fringe Benefit Total Travel Mileage Reimbursement

2ason Time in hours Hourly Rate Salary and Fringe Per Diem Mileage rate @ $.575/mile Request

(C *D) (G*H) (E+F +i)
1q interviews 1.50 $ 24.30 $ 36.45 10 0.5750 $ 5.75 $ 42.20
mentation 1.25 $ 24.30 § 30.38 - $ - §$ 30.38
2.75 P10] $ 5.75 $ 72.58

(ai

 
 

Case 20-00018-LA11 Filed 02/26/21 Entered 02/26/21 15:58:20 Doc 469 Pg.4of4

09 LS $
(l+4+3)
ysonboy
juSWISSUNqWIIZY
12301
c

- $

(H.9)
aylwuygzs'$ ©

o7e1
obeallw

H

 

o9'LS $ oo1s $ O01
(a.9)
ebeoiw wag Jed eBuug pue Auejes ajyey Apnoy sanoy Ul eull)
joaery [e301 yyouag eBuyy pue Auejes
5 d a a 3

esey Aojydnsyueg 103 ysenbe. juewesinquijey

podey jo uopmedald bZ0Z/0 LZ
uoseey ayeqg
a Vv
be-uer tPOJBAOD POLO,

wesBorg UeWUSpPNqUIQ aed WWE 1-BUO'] aes 40 BIO
SODIAIOS JOIUES JO '}deq eWeQeiy

 
